Case 8:18-cv-00996-DOC-JDE Document 217 Filed 05/15/20 Page 1 of 4 Page ID #:13109



    1                        UNITED STATES DISTRICT COURT                     JS-6
    2                      CENTRAL DISTRICT OF CALIFORNIA
    3                                SOUTHERN DIVISION
    4
    5 UNITED STATES OF AMERICA,                   No. SA CV 18-996-DOC (JDE)
    6               Plaintiff,                    JOINT JUDGMENT
             v.
    7
      INNOVATIVE BIODEFENSE, INC. ET Bench Trial Concluded March 2, 2020
    8 AL.,
                                     The Honorable David O. Carter
    9         Defendants.            United States District Judge
   10
   11
   12        In this case the Plaintiff, the United States of America, sought a statutory
   13 injunction under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 332(a) (“the
   14 Act”), to permanently enjoin and restrain the Defendants, Innovative BioDefense,
   15 Inc., a corporation, Colette Cozean, an individual, and Hotan Barough, an individual
   16 doing business as Zylast Direct (collectively, “Defendants”) from directly or
   17 indirectly violating 21 U.S.C. § 331(d) by introducing or delivering, or causing to be
   18 introduced or delivered, into interstate commerce new drugs that are neither
   19 approved pursuant to 21 U.S.C. § 355(b), nor exempt from approval pursuant to 21
   20 U.S.C. § 355(i). This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§
   21 1331 and 1345, and 21 U.S.C. § 332(a).
   22        On November 15, 2019, the Court entered an Order Granting in Part the
   23 Plaintiff’s Motion for Summary Judgment and Denying Defendant Barough’s
   24 Motion for Summary Judgment, finding as a matter of law that the Defendants
   25 violated the Act, and ordering a trial on the Defendants’ affirmative defenses and the
   26 scope of injunctive relief. Dkt. 124. An eight-day bench trial was held on December
   27 16 through 20, 2019, and January 22 through 23, 2020, with closing arguments heard
   28 on March 2, 2020.

                                            JOINT JUDGMENT
Case 8:18-cv-00996-DOC-JDE Document 217 Filed 05/15/20 Page 2 of 4 Page ID #:13110



    1        On May 4, 2020, the Court entered Findings of Fact and Conclusions of Law,
    2 denied the Defendants’ Motion for Reconsideration on Plaintiff’s Motion for
    3 Summary Judgment as moot, and held that, after considering the Parties’ arguments,
    4 the Defendants had not met their burden on their affirmative defenses and that
    5 injunctive relief was appropriate. Dkt. 214. On the same day, the Court entered an
    6 Order of Permanent Injunction, permanently restraining and enjoining the
    7 Defendants from directly or indirectly manufacturing, processing, packaging,
    8 labeling, holding, or distributing any new drugs unless and until they take specific
    9 actions to comply with the Act as described in that Order. Dkt. No. 215.
   10        Having considered the pleadings, the evidence presented, and the credibility of
   11 the witnesses at trial, and in accordance with the Court’s Findings of Fact and
   12 Conclusions of Law, Dkt. 214, and Order of Permanent Injunction, Dkt. 215,
   13 judgment is hereby entered for the Plaintiff, the United States of America, and
   14 against Defendants, Innovative BioDefense, Inc., Colette Cozean, and Hotan
   15 Barough.
   16
         May 15, 2020
   17 ________________________                              ___________________________
   18 Date                                                  DAVID O. CARTER
                                                            United States District Judge
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                           JOINT JUDGMENT
Case 8:18-cv-00996-DOC-JDE Document 217 Filed 05/15/20 Page 3 of 4 Page ID #:13111



    1 PRESENTED BY
    2
      JOSEPH H. HUNT
    3 Assistant Attorney General
    4 ETHAN DAVIS
    5 Principal Deputy Assistant Attorney General
    6 GUSTAV W. EYLER
      Director, Consumer Protection Branch
    7
    8 /s/ Sarah Williams
      DOUGLAS ROSS
    9 SARAH WILLIAMS
   10 Trial Attorneys
      U.S. Department of Justice
   11 Consumer Protection Branch, Civil Division
      450 5th St. NW
   12
      Washington, D.C. 20001
   13 Telephone: (202) 616-4269, Facsimile: (202) 514-8742
      Email: Sarah.Williams@usdoj.gov
   14
   15 Of Counsel:
       ROBERT P. CHARROW
   16 General Counsel
   17   STACY CLINE AMIN
   18   Chief Counsel
        Food and Drug Administration
   19   Deputy General Counsel
        Department of Health and Human Services
   20
   21   ANNAMARIE KEMPIC
        Deputy Chief Counsel for Litigation
   22
        YEN HOANG
   23
        Associate Chief Counsel for Enforcement
   24   United States Food and Drug Administration
        Office of the Chief Counsel
   25   10903 New Hampshire Avenue
   26   Silver Spring, MD 20993-0002
        Telephone: 240-402-0484
   27
        Counsel for the United States of America.
   28

                                              JOINT JUDGMENT
Case 8:18-cv-00996-DOC-JDE Document 217 Filed 05/15/20 Page 4 of 4 Page ID #:13112



    1   MILLER & CHEVALIER CHARTERED
    2
        KIRBY D. BEHRE

    3
    4   By: /s/ Kirby D. Behre
             KIRBY D. BEHRE
    5       Attorneys for Defendants

    6
        Benjamin A. Nix (SBN       Marc C. Sanchez        Kirby D. Behre (Admitted
    7   138258)                    (Admitted pro hac      pro hac vice)
        Payne & Fears LLP          vice)                  Nina C. Gupta (Admitted
    8   Jamboree Center            Contract In-House      pro hac vice)
        4 Park Plaza, Suite 1100   Counsel &              Amelia Hairston-Porter
    9   Irvine, CA 92614           Consultants LLC        (Admitted pro hac vice)
        Tel.: 949-851-1100         (d/b/a FDA Atty)       Calvin Lee (Admitted pro
   10   Fax: 949-851-1212          1717 Pennsylvania      hac vice)
        Email:                     Ave. NW, Suite 1025    Miller & Chevalier
   11   ban@paynefears.co          Washington, DC         Chartered
        m                          20006                  900 Sixteenth St. NW
   12                              Tel.: 202-765-4491     Washington, DC 20006
                                   Fax.: None             Email:
   13                              Email:                 kbehre@milchev.com
                                   msanchez@fdaatty.co    Email:
   14                              m                      ngupta@milchev.com
                                                          Email:
   15                                                     ahairstonporter@milchev.c
                                                          om
   16                                                     Email: clee@milchev.com

   17                                                     Tel.: 202-626-5800
                                                          Fax.: 202-626-5801
   18
   19                     Attorneys for Defendants
         INNOVATIVE BIODEFENSE, INC., COLETTE COZEAN, AND HOTAN
   20                           BAROUGH

   21
   22
   23
   24
   25
   26
   27
   28

                                         JOINT JUDGMENT
